Citation Nr: 1024206	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  09-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased rating for left knee 
disability, rated as 20 percent disabling prior to June 13, 
2006, and as 30 percent disabling from August 1, 2007 status-
post total knee replacement.

2.  Entitlement to an evaluation greater than 10 percent for 
a right knee disability, to include entitlement to a 
temporary total rating for surgical convalescence.   

3.  Entitlement to special monthly compensation (SMC) on the 
account of being housebound. 

4.  Entitlement to a compensable rating for residuals of a 
right fourth finger injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1942 to November 1945.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from September 2006 and September 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.  The Veteran had a hearing 
before the Board in May 2010 and the transcript is of record.

During the pendency of this appeal, the evaluation of the RO 
assigned a temporary total evaluation for the Veteran's left 
knee disability from June 13, 2006 to July 31, 2007, and an 
evaluation of 30 percent from August 1, 2007.  After a 
Veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is 
still properly before the Board here and has been 
appropriately rephrased above.  The period of time in which 
the Veteran received the maximum available benefit for his 
left knee, however, is no longer before the Board here. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The right knee, right hand and SMC issues are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The VA will notify the Veteran if further 
action is required on his part.


FINDINGS OF FACT

1.  Prior to June 13, 2006 the Veteran's left knee disability 
was manifested by pain, severe degenerative arthritis, some 
limited flexion, and complaints of stiffness.

2.  From August 1, 2007, the Veteran's left knee disability 
is manifested by a total knee replacement, well-healed scar, 
pain after prolonged activity and some limited flexion.


CONCLUSIONS OF LAW

1.  Prior to June 13, 2006, the criteria for a rating greater 
than 20 percent for a left knee disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.40, 4.45, 4.68, 4.69, 4.71a, Diagnostic 
Codes (DCs) 5258, 5260 and 5261 (2009).

2.  From August 1, 2007, the criteria for a rating greater 
than 30 percent for a left knee disability, status-post a 
total knee replacement, are not met.   38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.40, 
4.45, 4.69, 4.71a, Diagnostic Code (DC) 5055 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in March 2006, July 2006, February 2007 and 
August 2008.  Those letters advised the Veteran of the 
information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letters also 
informed the Veteran how disability ratings and effective 
dates are determined.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim(s), and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 
August 2006, July 2007 and September 2009.  The Board finds 
that such examinations were adequate in that they were 
conducted by neutral, skilled providers who reviewed the 
record, interviewed the Veteran, and performed appropriate 
examinations prior to providing their conclusions.  Moreover, 
there is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's disability 
since he was last examined.  The Veteran has not reported 
receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The 2009 VA examination reports are thorough and 
supported by VA outpatient treatment records.  There is no 
rule as to how current an examination must be, and the Board 
concludes the examinations in this case are adequate upon 
which to base a decision.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.

Increased Rating (Left Knee)

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.   38 U.S.C.A. § 1155. Percentage 
evaluations are determined by comparing the manifestations of 
a particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings contained in the Rating 
Schedule represent, as far as can practically be determined, 
the average impairment in earning capacity resulting from 
such disease or injury and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  For a claim for an 
increased rating, such as the left knee disability in this 
case, the primary concern is the current level of disability.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Here, while the Board 
has considered additional staged ratings, it finds that the 
disability has not otherwise significantly changed and that 
further staged ratings are not warranted.

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion. See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
See 38 C.F.R. 
§ 4.45.  

Initially, the Veteran's left knee disability was rated 20 
percent under Diagnostic Code (DC) 5258 for cartilage, 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 
5258.  20 percent is the only rating available under DC 5258.  
Id. 

The Veteran underwent a total knee replacement in June 2006 
and was awarded a temporary total rating for surgical 
convalescence until August 2007.  From August 1, 2007, the 
Veteran's disability is rated under Diagnostic Code 5055 for 
knee replacements (prosthesis).  See 38 C.F.R. § 4.71a, DC 
5055.  DC 5055 allows for a rating of 100 percent for 1 year 
following implantation of prosthesis.  Thereafter, the code 
provides for a minimum rating of 30 percent.  A 60 percent 
rating is warranted where there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  The knee may also be rated by analogy 
using Diagnostic Codes 5256 (ankylosis of the knee), 5261 
(limitation of extension) or 5262 (impairment of the tibia 
and fibula) if they provide for a rating greater than the 30 
percent minimum.  

As will be explained in more detail below, DCs 5256 and 5262 
are inapplicable here because the Veteran's right knee is not 
ankylosed ("frozen") and is not manifested by an impairment 
of the tibia and fibula.  

In regard to DC 5261 (limitation of extension), normal range 
of motion of the knee is to 0 degrees extension and to 140 
degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5261, a 30 percent disability rating is 
assigned for extension limited to 20 degrees. A 40 percent 
disability rating is assigned for extension limited to 30 
degrees; and a 50 percent disability rating is assigned for 
extension limited to 45 degrees.  See 38 C.F.R. § 4.71a.
Prior to June 13, 2006

The Veteran filed a claim seeking entitlement to an increased 
rating for his left knee disability in February 2006, 
indicating he was going to undergo a total knee replacement 
in June 2006.  

There is very little medical evidence from February 2006 to 
June 2006 indicating the pre-surgical severity of the 
Veteran's left knee.  The Board notes that VA must consider 
all the evidence of record to determine when an ascertainable 
increase occurred in the rated disability.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); see also Swanson v. West, 12 
Vet. App. 442 (1999).  In this case, however, clearly 
evidence after June 2006 is irrelevant to the severity of the 
Veteran's disability prior to his June 2006 surgery.  

VA outpatient treatment records merely indicate that the 
Veteran complained of increased pain and limited motion 
leading up to his surgery.  At that time, the Veteran's 
principal diagnosis was severe degenerative arthritis of the 
left knee. 

Prior to that time, the Veteran was afforded a VA examination 
in July 2003 during which the examiner noted the Veteran's 
complaints of chronic pain, swelling and stiffness.  The 
examiner found no evidence of locking, instability, or 
redness.  The examiner further noted no history of surgery 
and no use of assistive devices.  Range of motion testing 
indicated flexion limited to 120 degrees with normal 
extension even on repetition.  The examiner noted mild pain 
at the extreme levels of motion, but no further limitation on 
repetition or due to pain, weakness, fatigue or lack of 
coordination.  

The Veteran at that time indicated he had a hard time 
climbing ladders or gardening.  He also indicated he quit 
farming in 1991 due to his knees, but still golfed 
occasionally.  The primary diagnosis at that time was 
semilunar dislocation of cartilage of the left knee, 
symptomatic with well-healed scar and x-ray evidence of 
degenerative joint disease (DJD).  

As indicated above, 20 percent is the highest disability 
rating available under DC 5258.  No other diagnostic code 
would provide a higher rating for this time period.  

The other principal diagnosis of the Veteran's left knee 
prior to June 2006 was DJD of the left knee.  Degenerative 
arthritis is rated under DC 5003, but DC 5003 does not 
provide for a rating greater than 20 percent.  Range of 
motion testing during this time period would not warrant a 
rating greater than 20 percent under DC 5260 or DC 5261.  
There is also no evidence during this time period that the 
Veteran's left knee disability includes ankylosis (i.e. 
frozen) of the knee joint, instability, or impairment of the 
tibia and fibula or ankylosis of the knee joint.  
Accordingly, DC 5256, DC 5257 and DC 5262 are inapplicable.  

The Board notes that functional loss was also considered.  
During this time period, the Veteran clearly has complaints 
of chronic pain, decreased mobility, swelling, stiffness and 
difficulty performing some everyday tasks. Specifically, he 
alleges during this time period, he had trouble climbing 
ladders, gardening, and driving.  The Veteran's current 
rating compensates for manifestations such as "locking," 
pain, and effusion into the joint.  See generally 38 C.F.R. § 
4.71a, DC 5258.  Accordingly, although functional loss is 
apparent in the medical evidence, the Board finds the 20 
percent rating currently assigned compensates for such loss 
as is contemplated by the rating criteria.   

From August 1, 2007

As indicated above, the Veteran underwent a total knee 
replacement in June 2006 and was awarded a temporary total 
rating until August 1, 2007 pursuant to DC 5055.  See 38 
C.F.R. § 4.71a, DC 5055.  Thereafter, the Veteran was awarded 
a 30 percent rating, which is the minimum rating under DC 
5055.  

Under DC 5055, a 60 percent rating is warranted where there 
are chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  The knee may also be 
rated by analogy using Diagnostic Codes 5256 (ankylosis of 
the knee), 5261 (limitation of extension) or 5262 (impairment 
of the tibia and fibula) if they provide for a rating greater 
than the 30 percent minimum.  

Again, VA must consider all the evidence of record to 
determine when an ascertainable increase occurred in the 
rated disability.  See Hazan v. Gober, 10 Vet. App. 511 
(1997); see also Swanson v. West, 12 Vet. App. 442 (1999).  
Here, evidence related to the Veteran's June 2006 surgery and 
subsequent recovery, although prior to August 1, 2007, is 
relevant to the current severity of the Veteran's condition 
and has been considered here. 

Two months after surgery, the Veteran was afforded a VA 
examination in August 2006 where the examiner noted the 
recent total knee replacement.  At that time, the examiner 
found a well-healing, asymptomatic superficial scar.  The 
Veteran's left knee included moderate swelling with no 
tenderness.  Range of motion testing revealed flexion limited 
to 90 degrees, extension limited to 10 degrees with pain at 
the extremes, but no additional loss on repetition.  

VA outpatient treatment records indicate a follow-up 
appointment in November 2006 indicating left knee flexion 
limited to 90 degrees, with full extension.

The Veteran was most recently afforded a VA examination in 
September 2009 where the Veteran complained of pain after 
prolonged walking or standing and difficulty with stairs, but 
indicated he could now drive with no problems.  The examiner 
did not objectively observe any tenderness, swelling, 
catching or locking of the left knee and the Veteran denied 
the same.  The examiner noted a well-healed scar that does 
not cause limitation of motion.  Range of motion testing 
revealed flexion limited to 115 degrees with normal extension 
and no further limitations on repetition or due to pain, 
weakness, fatigue, or lack of coordination.  The examiner 
further indicated normal ligaments.  

The Board notes more recent VA outpatient treatment records 
in 2010 indicate the Veteran reports his knees are "doing 
great."

In short, the Veteran's left knee disability from August 1, 
2007 is primarily manifested by pain and limitation of 
motion.  The medical findings, however, are not consistent 
with "severe" chronic residuals of painful motion or 
weakness.  Rather, the most recent medical evidence describes 
the Veteran's disability as "moderate," which is not 
consistent with findings necessary to support a 60 percent 
rating under DC 5055.  

Diagnostic Code 5055, however, also provides for ratings 
greater than 30 percent if warranted under diagnostic codes 
5256 (ankylosis of the knee), 5261 (limitation of extension), 
or 5262 (impairment of the tibia and fibula) by analogy. 

Just as during the prior time period, the Veteran's left knee 
is not currently ankylosed, nor does it involve impairment of 
the tibia and fibula; therefore DCs 5256 and 5262 are 
inapplicable.  The Board further notes that the medical 
evidence indicates ligaments are within normal limits and, 
therefore, DC 5257, for recurrent subluxation or lateral 
instability is also not for application.  

The Veteran's range of motion testing during this time 
period, moreover, does not show flexion limitation worse than 
90 degrees or extension limitation worse than 10 degrees.  
Accordingly, an increase rating under DC 5250 or DC 5261 is 
also not for application.

The Board notes that functional loss was also considered for 
this time period.  The Veteran again complained of some 
functional limitations, to include pain after prolonged 
walking or standing and difficulty with stairs.  It appears 
the Veteran has improved functioning, though, to include 
regaining the ability to drive with no problems.  The Veteran 
denied any swelling, catching or locking of his knees and the 
examiner found no further loss of motion of the left knee due 
to repetition, pain, weakness, fatigue or incoordination.  
The Board finds no evidence of functional loss above and 
beyond that which is contemplated by his current 30 percent 
rating.  

Extra-Schedular Rating

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected left knee is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
diabetes with the established criteria found in the rating 
schedule for diabetes shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  

The Board further observes that, even if the available 
schedular evaluation for the disabilities are inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  Prior to June 13, 2006, the 
Veteran's left knee did not require frequent hospitalizations 
or surgeries.  Indeed, the Veteran did not even use any 
assistive devices due to his left knee.  After his total knee 
replacement in June 2006, the Veteran reports his knee is 
"doing great" and still does not require he use any 
assistive devices on a regular basis.  The Veteran indicates 
he retired from farming in 1991 due to his knees, but there 
is no indication he was precluded from any other type of 
employment due to his knees.  Clearly his left knee impairs 
his ability to perform some physically laborious tasks, but 
this is already contemplated in the diagnostic criteria under 
which his disability is evaluated.  There is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that the 
Veteran's left knee causes impairment over and above that 
which is contemplated in the assigned schedular rating.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

As shown above, and as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991), the Board has considered all 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the Veteran.  In this 
case, the Board finds no provision upon which to assign a 
rating greater than 20 percent for the left knee prior to 
June 13, 2006 or a rating greater than 30 percent for the 
left knee from August 1, 2007. 


ORDER

For the period prior to June 13, 2006, entitlement to an 
evaluation in excess of 20 percent for left knee disability 
is denied.

For the period from August 1, 2007, entitlement to an 
evaluation in excess of 30 percent for left knee disability 
status post total knee replacement is denied.  


REMAND

Right Knee

The Veteran is currently service-connected for right knee 
genu recurvatum (hyper-extension injury).  During the 
pendency of this appeal, he underwent total knee replacement 
surgery of his right knee in September 2006.  The medical 
records, however, include various VA examination opinions 
indicating the total knee replacement was done because of the 
Veteran's severe degenerative arthritis of the right knee and 
not because of his service-connected disability.  

Specifically, a July 2003 VA examiner indicated the Veteran's 
arthritis of the right knee is a consequence of aging and not 
related to his service-connected genu recurvatum.  The 
Veteran was also afforded a VA examination in July 2007 where 
the examiner opined the Veteran's right knee total 
arthroplasty is less likely as not caused by his genu 
recurvatum.  Most recently, in September 2009, a VA examiner 
opined that the Veteran's in-service knee injuries sound 
"superficial" in nature.

Accordingly, the RO denied the Veteran's increased rating 
claims through the years, to include awarding a temporary 
total rating following his surgery primarily on the finding 
that the Veteran's degenerative arthritis and total knee 
replacement surgery or separate and distinct from his 
service-connected genu recurvatum.

Although the Veteran's claim stems from an increased rating 
claim, the issue on appeal here turns on whether the 
Veteran's right knee degenerative arthritis and resulting 
total knee arthroplasty are related to his military service.  
Indeed the RO in denying the Veteran's increased rating 
claim, found the Veteran's current right knee disability, 
status-post the total knee arthroplasty, not related to his 
military service.

With respect to service connection issues, the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

In this case, the Veteran's service treatment records 
indicate the Veteran sprained and scraped his right knee in 
March 1943 playing ball.  The service treatment records, more 
significantly, focus on extensive treatment to his left knee 
after hostile fire where his left knee was lacerated by 
shrapnel in August 1944.  The Veteran testified that at that 
time the shrapnel hit his left knee and he fell directly on 
his right knee cap.  The focus of his treatment was his left 
knee, but he claims he injured his right knee at the same 
time.  There are no service treatment records other than the 
1943 record indicating any complaints, treatment or diagnoses 
of his right knee.

After service, there are x-ray requests and examinations from 
1946 to 1949 indicating "genu recurvatum of the right 
knee," but objective testing and x-rays did not actually 
find genu recurvatum.  Indeed, the Veteran has never been 
found to have a hyperextensive right knee nor has he ever 
claimed he had a hyperextensive-type injury.  Rather, the 
Veteran throughout time consistently testifies he fell on his 
right knee at the time of his left knee shrapnel hit injury 
his right knee cap.  

The Board notes the Veteran is in receipt of, among other 
things, a Purple Heart Medal for his involvement in combat.  
In Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), the 
United States Court of Appeals for the Federal Circuit held 
that under 38 U.S.C.A. § 1154(b), a combat Veteran's 
assertions of an event during combat are to be presumed if 
consistent with the time, place and circumstances of such 
service. However, 38 U.S.C.A. § 1154(b) can be used only to 
provide a factual basis upon which a determination could be 
made that a particular disease or injury was incurred or 
aggravated in service, not to link the claimed disorder 
etiologically to a current disorder.  See Libertine v. Brown, 
9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not 
establish service connection for a combat Veteran; it aids 
him by relaxing the adjudicative evidentiary requirements for 
determining what happened in service. 

In this case, the Board accepts the Veteran's description of 
his in-service right knee injury because it is consistent 
with the events of his combat service.  The medical evidence, 
however, must still provide an etiological link between his 
service and his current disability.

The current medical evidence as described above, however, is 
incomplete.  The past examiners merely opined as to whether 
the Veteran's degenerative arthritis of the right knee and 
resulting total knee replacement are related to his service-
connected genu recurvatum.  It is clear, however, that the 
Veteran was never actually found to have genu recurvatum and 
it is unclear why the Veteran's service connected right knee 
disability was ever characterized as genu recurvatum.  The 
pertinent inquiry, then, is whether the Veteran's right knee 
degenerative arthritis and total knee replacement are 
etiologically related to his described in-service right knee 
injury, the 1943 knee sprain, or any other incident of his 
military service.  No medical professional has adequately 
addressed these questions and, therefore, the Board finds a 
new VA examination is warranted.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from March 2010 to the present.



SMC Housebound

The Veteran claims his bilateral knee disabilities cause him 
extreme physical limitations, to include an inability to 
drive, and therefore he is essentially housebound due to his 
knee disability.

SMC based on being housebound is partially based on 
consideration of the Veteran's current ratings for his 
service-connected disabilities.  See 38 U.S.C.A. § 1114.  
Accordingly, the Board finds the issue of SMC is 
"inextricably intertwined" with the right knee claim being 
remanded here. The Court has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 181 (1991).  Here, 
the RO is advised that the SMC issue must be adjudicated 
after full development and adjudication of the Veteran's 
right knee claim.  Id.

Right Fourth Finger

The Board notes the Veteran previously perfected an appeal 
seeking a compensable rating for residuals of a right fourth 
finger injury in March 2005.  Thereafter, the Veteran 
withdrew the appeal in a May 2005 statement.  The issue was 
then again raised by the Veteran in May 2009 and denied in a 
July 2009 rating decision.

During his hearing before the Board in May 2010, the Veteran 
testified as to the merits of his increased rating claim for 
residuals of a right fourth finger.  The undersigned judge 
specifically explained that testimony would be received, but 
it was not clear the issue was actually before the Board.  
Upon review of the record, it is clear the issue has not been 
properly appealed to the Board.

The Veteran's May 2010 testimony, however, sufficiently 
indicates the Veteran disagrees with the RO's July 2009 
denial of his increased rating claim.  See Tomlin v. Brown, 5 
Vet. App. 355, 357-58 (1993) (holding that testimony at a 
hearing, once reduced to writing, can be construed as a 
notice of disagreement (NOD) for the purpose of initiating an 
appeal).

Accordingly, the claim must be remanded to allow the RO to 
provide the Veteran with a statement of the case (SOC) on 
this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); 
VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, these issues 
will be returned to the Board after issuance of the SOC only 
if perfected by the filing of a timely substantive appeal.  
See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 
9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Obtain the Veteran's medical records 
for treatment from the VA Medical Center 
in Sioux Falls, South Dakota from March 
2010 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  After obtaining the above records, to 
the extent available, schedule the Veteran 
for an orthopedic examination to evaluate 
the current severity of his service-
connected right knee disability (currently 
defined as genu recurvatum) and to opine 
as to the likely etiology of his right 
knee degenerative arthritis and total knee 
replacement.  The examiner should conduct 
all necessary tests and evaluate the 
current severity of all right knee 
disabilities found, to include genu 
recurvatum, arthritis, and any and all 
residuals of his total knee replacement.  

All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  Application of 38 
C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination or 
pain on movement of a joint should be 
considered.  See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

The claims folder must be reviewed by the 
examiner, to include a copy of this Remand, 
and the examiner should also provide a 
medical opinion in regard to the following: 

*	Whether it is at least as likely 
as not that the Veteran's pre-
surgical history of degenerative 
arthritis of the right knee was 
due to an in-service injury, to 
include a 1943 right knee sprain 
and a 1944 fall injury as 
described by the Veteran;
*	Whether the Veteran has any right 
knee disability, to include genu 
recurvatum, related to his 
military service, to include a 
1943 right knee sprain and a 1944 
fall injury as described by the 
Veteran.
*	Depending on the answer to the 
questions above, the examiner is 
asked to separate out, as much as 
possible without resorting to 
speculation, the manifestations of 
the Veteran's right knee 
disability solely attributable to 
service-connected right knee 
disabilities versus non-service-
related right knee disorders.  

The examiner(s) should provide a complete 
rationale for any opinion given without 
resorting to speculation and resolving all 
conflicting medical evidence, to include 
the July 2003 VA examination and the July 
2007 VA examination. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  After all development is complete, to 
include any additional development 
warranted by the new evidence, the RO 
should then readjudicate the Veteran's 
right knee and SMC claims. If the claims 
remain denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative, and they 
should be given an opportunity to respond, 
before the case is returned to the Board.

4.  Provide the Veteran and his 
representative a statement of the case as 
to the issues of entitlement to a 
compensable rating for residuals of his 
right fourth finger injury.  The Veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the claim 
should not be certified to the Board.  If 
so, subject to current appellate 
procedures, the case should be returned to 
the Board for further appellate 
consideration, if appropriate.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The Veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


